Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicant asserts (page 13 or remarks):
a)	 Assouline does not teach or suggest receiving “at least one of data and
an indication from the host” and “when the indication indicates the data is targeted for
one of the other devices in the group of closely located communication devices,
forwarding the data to a targeted communication device via one of the short-range
wireless connection and the wired connection.” Applicant's communication device
forwards, to a target communication device, data that is indicated as targeted to one of
the other devices. The claimed data is forwarded via short-range wireless connection
and/or wired connection.
b)	However, the Examiner very kindly directs applicant to at 702, MT traffic (i.e. data) arrives for the remote UE 104 (i.e. targeted wireless device). At 703, the relay UE 103 is paged by sending a paging message with the relay ID from the eNB 101. At 704, the relay UE 103 receives the paging message with the relay ID acquired. At 705, the relay UE 103 establishes a connection to the eNB 101. At 706, the eNB 101 sends an indication to the relay UE 103 notifying it that MT communications for the remote UE 104 are pending. At 707, the relay UE 103 relays the paging message to 40 the remote UE 104 over the sidelink 105 (i.e. short range link) (Assouline, Fig.7 and page 16, lines 33-40). Therefore, arrival of MT traffic communication (i.e. data) for remote UE in step 702 received from MME 107 (i.e. host device) and remote UE 104 and relay UE 103 are closely located wireless devices via short range link 105 (emphasis added).  Also, timeline 501 shows the arrival at the eNB of data intended for the remote UE 104
followed by transmission of a paging message (including the remote UE's ID) by the
eNB (Assouline, page 13, lines 32-34). Therefore, the paging is due to the data for the remote UE 104. 
c)	Applicant also asserts (page 14 of remarks) that Assouline’s forwarding of the paging message (and/or configuration) to the remote UE so that the UE remote establishes bearers with the network is not the same as Applicant's communication device forwarding of data to the other device (e.g., so that the other device does not need to establish a communication with the network (host, network node, etc.)). 
d)	However, the Examiner very kindly point out that forwarding the paging messages is done after arrival of intended data for the remote or targeted UE (Assouline, page 13, lines 32-34). Also, relay UE 103 is forwarding information or data to remote UE 104 (Assouline, Fig.7, steps 702-708). Therefore, the arrival of traffic communication (i.e. data) for the remote UE and that the paging is due to the data for the remote UE.
e)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A)	Claims 1-2, 9-11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ASSOULINE (GB 2555662 A). 
 	As per claim 1, ASSOULINE discloses a  method performed in a communication device (ASSOULINE, Fig.2, a method in relay UE 103) for handling paging from a network node (ASSOULINE, Fig.2, for paging from eNB 101 (i.e. network node)) and data exchanging with a host  (ASSOULINE, Fig.2, data transfer or exchange with MME (i.e. host)), in a wireless communication system (ASSOULINE, Fig.2, wireless communication system), the communication device being one of a group of closely located communication devices configured to communicate with each other via at least one of a short-range wireless connection and a wired connection (ASSOULINE, Fig.2 and page 12, lines 19-34, relay UE 103 and remote UE 104 are a group of closely located communication devices which communicate with each other via short range link), and each communication device is configured to communicate with the host over a long-range wireless connection via the network node (ASSOULINE, Fig.2 and page 10, lines 10-15, UE 103 communicate with the MME over LTE (i.e. long range link) via eNB 101), the method comprising: receiving a page from the network node at a predefined occasion (ASSOULINE, Fig.2, Fig.3 and page 12, lines 36-44, receiving paging from eNB at timeline paging occasion (i.e. predefined occasion)); 
evaluating if the page is one of targeted for itself and is targeted for one of the other devices in the group of closely located communication devices (ASSOULINE, Fig.2 and page 9, lines 30-32, monitoring or evaluating paging message for itself and for remote UE (i.e. target device) in the group of close devices); when the page is targeted for itself, performing a paging response (ASSOULINE, Fig.2 and page 12, lines 19-34, step 208 shows the paging relay Ack or response); and when the page is targeted for one of the other devices in the group of closely located communication devices, forwarding paging information to the targeted communication device via the short-range wireless connection or the wired connection (ASSOULINE, Fig.2 and page 12, lines 19-34, step 205 shows that relay UE 103 relays or forwards the paging message or information to remote UE 104 via short range link (i.e. short range link 105)); and receiving at least one of data and an indication from the host (ASSOULINE, Fig.7 and page 16, lines 33-39, receiving indication from the MME); and when the received indication indicates the data is targeted for one of the other devices in the group of closely located communication devices, forwarding the data to a targeted communication device via one of the short-range wireless connection and the wired connection (ASSOULINE, Fig.7 and page 16, lines 33-39, relaying or forwarding the arrival of MT traffic communication (i.e. data) to the remote UE (i.e. targeted device) via short range link 105 when it is indicated that the MT traffic communication is for remote UE; also see page 13, lines 32-34, timeline 501 shows the arrival at the eNB of data intended for the remote UE 104 followed by transmission of a paging message (including the remote UE's ID) by the eNB). 
 	As per claim 2 as applied to claim 1 above, ASSOULINE further discloses wherein the predefined occasion for each communication device to receive page is evenly spread over a Discontinuous Reception, DRX, cycle (ASSOULINE, page 5, lines 35-42, paging occasion (PO) of paging time window (PTW) for relay UE and remote UE (i.e. each device) to receive paging is equal (i.e. evenly spread) over DRX cycle).  
 	As per claim 9 as applied to claim 1 above, ASSOULINE further discloses wherein the group of closely located communication devices are Internet of Things, IoTs, in a wireless communication system (ASSOULINE, page 11, lines 33-35, Internet of Things (IoT) device). 
	As per claim 10, ASSOULINE discloses a communication device (ASSOULINE, Fig.2, relay UE 103) for handling paging from a network node (ASSOULINE, Fig.2, for paging from eNB 101 (i.e. network node)) and data exchanging with a host  (ASSOULINE, Fig.2, data transfer or exchange with MME (i.e. host)), in a wireless communication system (ASSOULINE, Fig.2, wireless communication system), the communication device being one of a group of closely located communication devices configured to communicate with each other via at least one of a short-range wireless connection and a wired connection (ASSOULINE, Fig.2 and page 12, lines 19-34, relay UE 103 and remote UE 104 are a group of closely located communication devices which communicate with each other via short range link), and each communication device is configured to communicate with the host over a long-range wireless connection via the network node (ASSOULINE, Fig.2 and page 10, lines 10-15, UE 103 communicate with the MME over LTE (i.e. long range link) via eNB 101), the communication device is configured to: receive a page from the network node at a predefined occasion (ASSOULINE, Fig.2, Fig.3 and page 12, lines 36-44, receiving paging from eNB at timeline paging occasion (i.e. predefined occasion)); 
evaluate if the page is one of targeted for itself and is targeted for one of the other devices in the group of closely located communication devices (ASSOULINE, Fig.2 and page 9, lines 30-32, monitoring or evaluating paging message for itself and for remote UE (i.e. target device) in the group of close devices); when the page is targeted for itself, performing a paging response (ASSOULINE, Fig.2 and page 12, lines 19-34, step 208 shows the paging relay Ack or response); and when the page is targeted for one of the other devices in the group of closely located communication devices, forwarding paging information to the targeted communication device via the short-range wireless connection or the wired connection (ASSOULINE, Fig.2 and page 12, lines 19-34, step 205 shows that relay UE 103 relays or forwards the paging message or information to remote UE 104 via short range link (i.e. short range link 105)); and receive at least one of data and an indication from the host (ASSOULINE, Fig.7 and page 16, lines 33-39, receiving indication from the MME); and when the received indication indicates the data is targeted for one of the other devices in the group of closely located communication devices, forwarding the data to a targeted communication device via one of the short-range wireless connection and the wired connection (ASSOULINE, Fig.7 and page 16, lines 33-39, relaying or forwarding the arrival of MT traffic communication (i.e. data) to the remote UE (i.e. targeted device) via short range link 105 when it is indicated that the MT traffic communication is for remote UE; also see page 13, lines 32-34, timeline 501 shows the arrival at the eNB of data intended for the remote UE 104 followed by transmission of a paging message (including the remote UE's ID) by the eNB). 
 	As per claim 11 as applied to claim 10 above, ASSOULINE further discloses wherein the predefined occasion for each communication device to receive page is evenly spread over a Discontinuous Reception, DRX, cycle (ASSOULINE, page 5, lines 35-42, paging occasion (PO) of paging time window (PTW) for relay UE and remote UE (i.e. each device) to receive paging is equal (i.e. evenly spread) over DRX cycle).  
 	As per claim 19 as applied to claim 2 above, ASSOULINE further discloses receiving at least one of data and an indication from the host (ASSOULINE, Fig.7 and page 16, lines 33-39, receiving indication from the MME).  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ASSOULINE (GB 2555662 A) in view of LI (US 2019/0387498 A1). 
 	As per claim 5 as applied to claim 3 above, ASSOULINE  does not explicitly disclose forwarding the indication to a targeted communication device via one of the short-range wireless connection and the wired connection to enable the targeted communication device to establish a connection with the host for receiving data via a long-range wireless connection.  
 	In the same field of endeavor, LI teaches forwarding the indication to a targeted communication device via one of the short-range wireless connection and the wired connection to enable the targeted communication device to establish a connection with the host for receiving data via a long-range wireless connection (LI, ¶0003 and ¶0070-71, forwarding the data to the remote UE via D2D (i.e. short range connection) to enable remote UE to establish RRC connection with the core network (i.e. eNodeB) for receiving data via LTE (i.e. long range wireless connection)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ASSOULINE  in order to facilitate an Internet of Things (IoT) device and a wearable device to access to a cellular network, a relay mechanism has been introduced into a Device to Device (D2D) communication technology to improve a transmission success rate, and reduce the power consumption. 
 	As per claim 14 as applied to claim 12 above, ASSOULINE  does not explicitly disclose forwarding the indication to a targeted communication device via one of the short-range wireless connection and the wired connection to enable the targeted communication device to establish a connection with the host for receiving data via a long-range wireless connection.  
 	In the same field of endeavor, LI teaches forwarding the indication to a targeted communication device via one of the short-range wireless connection and the wired connection to enable the targeted communication device to establish a connection with the host for receiving data via a long-range wireless connection (LI, ¶0003 and ¶0070-71, forwarding the data to the remote UE via D2D (i.e. short range connection) to enable remote UE to establish RRC connection with the core network (i.e. eNodeB) for receiving data via LTE (i.e. long range wireless connection)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ASSOULINE  in order to facilitate an Internet of Things (IoT) device and a wearable device to access to a cellular network, a relay mechanism has been introduced into a Device to Device (D2D) communication technology to improve a transmission success rate, and reduce the power consumption. 
B)	Claims 6-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ASSOULINE (GB 2555662 A) in view of AHMAD WO 2017/196611 A1).
 	As per claim 6 as applied to claim 1 above, ASSOULINE  does not explicitly disclose buffering data that has lower priority to be transmitted; when one of there is high priority data to be transmitted and a certain time has been reached, collecting data from the other devices in the group of closely located Page 3 of 8Attorney Docket No: 1557-1339PUS (P074188US01) U.S. Serial No: 17/059842 communication devices via one of the short-range wireless connection and the wired connection; and transmitting the buffered and collected data to the host via a long-range wireless connection.  
 	In the same field of endeavor, AHMAD teaches buffering data that has lower priority to be transmitted (AHMAD, ¶0089 and ¶0099, buffering data with lower priority to be transmitted); when one of there is high priority data to be transmitted and a certain time has been reached (AHMAD, ¶0101 and ¶0199, high priority pool to be transmitted and a period of time may expired), collecting data from the other devices in the group of closely located Page 3 of 8Attorney Docket No: 1557-1339PUS (P074188US01)U.S. Serial No: 17/059842communication devices via one of the short-range wireless connection and the wired connection (AHMAD, ¶0101 and ¶0199, receiving data from other WTRU via D2D connection); and transmitting the buffered and collected data to the host via a long-range wireless connection (AHMAD, ¶0089 and ¶0099, transmitting the buffered and received data to the eNB via LTE connection).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ASSOULINE  in order for power efficient device to device (D2D) communications for wearables and IoT devices to allow cost-efficient and high-capability public safety using LTE technology. 
 	As per claim 7 as applied to claim 6 above, AHMAD further teaches wherein the certain time is a maximum waiting time when there has been no high priority data sent (AHMAD, ¶0177 and ¶0089, exceeding or reaching the maximum time interval when no data has sent). 
 	As per claim 8 as applied to claim 6 above, AHMAD further teaches, wherein the certain time is a predefined regular interval (AHMAD, ¶0177, predetermined time interval). 
 	As per claim 15 as applied to claim 10 above, ASSOULINE  does not explicitly disclose buffer data that has lower priority to be transmitted; when one of there is high priority data to be transmitted and a certain time has been reached, collect data from the other devices in the group of closely locatedPage 3 of 8Attorney Docket No: 1557-1339PUS (P074188US01) U.S. Serial No: 17/059842communication devices via one of the short-range wireless connection and the wired connection; and transmit the buffered and collected data to the host via a long-range wireless connection.  
 	In the same field of endeavor, AHMAD teaches buffer data that has lower priority to be transmitted (AHMAD, ¶0089 and ¶0099, buffering data with lower priority to be transmitted); when one of there is high priority data to be transmitted and a certain time has been reached (AHMAD, ¶0101 and ¶0199, high priority pool to be transmitted and a period of time may expired), collect data from the other devices in the group of closely located Page 3 of 8Attorney Docket No: 1557-1339PUS (P074188US01)U.S. Serial No: 17/059842communication devices via one of the short-range wireless connection and the wired connection (AHMAD, ¶0101 and ¶0199, receiving data from other WTRU via D2D connection); and transmit the buffered and collected data to the host via a long-range wireless connection (AHMAD, ¶0089 and ¶0099, transmitting the buffered and received data to the eNB via LTE connection).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ASSOULINE  in order for power efficient device to device (D2D) communications for wearables and IoT devices to allow cost-efficient and high-capability public safety using LTE technology. 
 	As per claim 20 as applied to claim 2 above, ASSOULINE  does not explicitly disclose buffering data that has lower priority to be transmitted; when one of there is high priority data to be transmitted and a certain time has been reached, collecting data from the other devices in the group of closely located Page 3 of 8Attorney Docket No: 1557-1339PUS (P074188US01) U.S. Serial No: 17/059842 communication devices via one of the short-range wireless connection and the wired connection; and transmitting the buffered and collected data to the host via a long-range wireless connection.  
 	In the same field of endeavor, AHMAD teaches buffering data that has lower priority to be transmitted (AHMAD, ¶0089 and ¶0099, buffering data with lower priority to be transmitted); when one of there is high priority data to be transmitted and a certain time has been reached (AHMAD, ¶0101 and ¶0199, high priority pool to be transmitted and a period of time may expired), collecting data from the other devices in the group of closely located Page 3 of 8Attorney Docket No: 1557-1339PUS (P074188US01)U.S. Serial No: 17/059842communication devices via one of the short-range wireless connection and the wired connection (AHMAD, ¶0101 and ¶0199, receiving data from other WTRU via D2D connection); and transmitting the buffered and collected data to the host via a long-range wireless connection (AHMAD, ¶0089 and ¶0099, transmitting the buffered and received data to the eNB via LTE connection).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ASSOULINE  in order for power efficient device to device (D2D) communications for wearables and IoT devices to allow cost-efficient and high-capability public safety using LTE technology. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643